Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/659994 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data

1.	Claims present for examination: 1-18

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 1 does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 directed to a software or code.  Software is a program which is not one of the categories of patent eligible subject mater.
	Dependent claims 2-6 do not include additional limitations to satisfy the requirement of one of the patent eligible subject matter.


	The dependent claims 8-12 and 14-18 does not include any other hardware component to constitute a machine.

[0052] The foregoing diagrams represent logical architectures for describing processes according to some embodiments, and actual implementations may include more or different components arranged in other manners. Other topologies may be used in conjunction with other embodiments. Moreover, each component or device described herein may be implemented by any number of devices in communication via any number of other public and/or private networks. Two or more of such computing devices may be located remote from one another and may communicate with one another via any known manner of network(s) and/or a dedicated connection. Each component or device may comprise any number of hardware and/or software elements suitable to provide the functions described herein as well as any other functions. For example, any computing device used in an implementation of a system according to some embodiments may include a processor to execute program code such that the computing device operates as described herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a2)as being anticipated by Leme et al.  (Pub. No. US 2021/0027013 A1).
As to claim 1, Leme discloses library of processor-executable program code comprising: a configuration component to store value help configuration data associated with user interface fields of an application, the value help configuration data comprising a data source and a key associated with each of the user interface fields (the remote provider could be looking for username and password substring in view’s resource identifier) (paragraph 0028); a data exchange component to receive value help data for a user interface field based on the data source and the key associated with the user interface field (application program interface or API, that limits: (1) the total number or suggest user values received from the remote provider based on the one or more predetermined factors…) (paragraph 0040); and a value help provider component to receive a request from an application for value help data associated with a user interface field of the application and to provide the requested value help data to the application (the operating system could receive the suggested user values and/or field classification request form the remote provider…) (paragraph 0040).



As to claim , Leme discloses a library according to claim 2, the value help provider component to determine whether the requested value help data associated with the user interface field of the application is cached, and if it is determined that the requested value help data associated with the user interface field of the application is cached, to retrieve the requested value help data from a cache using an interface of the application (caching object comprising the one or more suggested user values) (claim 19).

As to claim 4, Leme discloses a library according to claim 3, wherein, if it is determined that the requested value help data associated with the user interface field of the application is not cached, the data exchange component is to retrieve the requested value help data from the data source associated with the user interface field using the key associated with the user interface field (and using the cached object to satisfy one or more subsequent fields classification requests received from the remote provider for the application) (claim 19).

As to claim 5, Leme discloses a library according to claim 1, the value help provider component to determine whether the requested value help data associated with the user interface field of the application is cached, and if it is determined that the requested value help data associated with the user interface field of the application is cached, to retrieve the requested value help data from a cache using an interface of the application (caching object comprising the one or more suggested user values) (claim 19).


Claim 7 is rejected under the same reason as to claim 1, Leme discloses a computing system comprising: a memory (non-transitory computer readable medium having stored therein instructions) (paragraph 009)storing processor-executable process steps; and one or more processors to execute the process steps to cause the computing system to execute (at least one processor… (that when executed by the at least one processor, cause the at least one processor to perform functions)) (paragraph 0009)

Claim 8 is rejected under the same reason as to claim 2.

Claim 9 is rejected under the same reason as to claim 3.

Claim 10 is rejected under the same reason as to claim 4.

Claim 11 is rejected under the same reason as to claim 5.

Claim 12 is rejected under the same reason as to claim 6.

Claim 13 is rejected under the same reason as to claim 1, Leme discloses a system (a system) (paragraph 0009).

Claim 14 is rejected under the same reason as to claim 2.

Claim 15 is rejected under the same reason as to claim 3.

Claim 16 is rejected under the same reason as to claim 4.

Claim 17 is rejected under the same reason as to claim 5.

Claim 18 is rejected under the same reason as to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154